 1
 2
 3
 4
 5                               UNITED STATES DISTRICT COURT
 6                              EASTERN DISTRICT OF CALIFORNIA
 7
     LORI ANN GONZALEZ, individually                CASE NO.: 1:19-cv-00348-AWI-EPG
 8   and on behalf of others similarly situated,
                                                    ORDER CONTINUING SCHEDULING
 9                          Plaintiff,              CONFERENCE
10   vs.                                             (ECF No. 37)
11   COMENITY BANK,
     DOES 1-30,
12
13                          Defendants.

14
15
              Pursuant to the stipulation of the parties (ECF No. 37), and a finding of good cause,
16
     IT IS ORDERED that the Scheduling Conference currently set for November 5, 2019, is
17
     continued to January 15, 2019, at 10:30 a.m.
18
              The Court grants telephonic appearances, with each party wishing to so appear
19
     directed to use the following dial-in number and passcode: 1-888-251-2909;
20
     passcode1024453. The parties are also reminded to file a joint scheduling report one full week
21
     prior to the conference and email a copy of same, in Word format, to
22
     epgorders@caed.uscourts.gov, for the Judge’s review.
23
     IT IS SO ORDERED.
24
25         Dated:   October 10, 2019                          /s/
                                                      UNITED STATES MAGISTRATE JUDGE
26
27
28
